SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO (Rule 13e-4) (Amendment No. 1) Tender Offer Statement Under Section14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 Strasbaugh (Name of Subject Company (Issuer) and Filing Person (Offeror)) Options to Purchase Common Stock, no par value (Title of Class of Securities) 86260A 101 (CUSIP Number of Class of Securities Underlying Options) (Name, address and telephone numbers of person authorized to receive notices and communications on behalf of filing persons) CHUCK SCHILLINGS PRESIDENT AND CHIEF EXECUTIVE OFFICER
